Citation Nr: 1421455	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disease of the lumbosacral spine. 

2.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the right leg.

3.  Entitlement to a disability rating in excess of 20 percent for radiculopathy of the left leg.


REPRESENTATION

Appellant represented by:	Michael W. Zimecki, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida, which adjudicated the claims as brokered work for the Nashville RO.  Jurisdiction of the claims file, however, remains with the Nashville RO, i.e., the Veteran's home state.

During the pendency of the appeal, the RO granted the additional issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to nonservice-connected pension benefits.  See Rating Decisions dated September 1, 2010 and November 3, 2010.  The Veteran has not initiated appeals with respect to these determinations or effective dates assigned and has provided no additional argument on either issue.  Thus, neither issue is currently before the Board in appellate status, and consideration herein is limited to only those issues listed on the first page of this decision. 

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The Veteran's degenerative disease of the lumbosacral spine is manifested by chronic pain resulting in forward flexion of the thoracolumbar spine to no worse than 30 degrees and without evidence of ankylosis, or incapacitating episodes of intervertebral disc syndrome (IDS) requiring bed rest as defined under VA law. 

2.  The Veteran's radiculopathy of the right leg is manifested by no more than moderate incomplete paralysis of the sciatic nerve, moderate neuritis or moderate neuralgia. 

3.  The Veteran's radiculopathy of the left leg is manifested by no more than moderate incomplete paralysis of the sciatic nerve, moderate neuritis or moderate neuralgia. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for degenerative disease of the lumbosacral spine are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the right leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124 DC 8620 (2013).

3.  The criteria for a disability rating in excess of 20 percent for radiculopathy of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124 DC 8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in December 2008 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  He also was notified of how VA determines disability ratings and effective dates if increased entitlement is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2009.  Nothing more was required. 

VA has also satisfied its duty to assist the Veteran in the development of his claims.  In-service treatment records and pertinent post-service records as well as medical records from the Security Administration (SSA) have been obtained and associated with his claims folder, or are otherwise viewable on the Virtual VA electronic database.  The Veteran has availed himself of the opportunity to submit relevant documents and argument in support of his claims, including personal statements and representative argument.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded VA examinations in February 2009 and October 2010.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, these examination reports are thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.

The Board has considered that the Veteran has not been afforded a VA examination of these service-connected disabilities since October 2010, but finds that the medical evidence of record in this case is not too old to adequately evaluate his disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination is not warranted based on the mere passage of time].  There is no medical or lay evidence alleging that the Veteran's service-connected disabilities are worse now than they were at the time of the last VA examination in October 2010.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition"].  Moreover, given the dearth of pertinent clinical findings since the October 2010 VA examination and the fact that the history provided by the Veteran during that examination, and considered by the examiner, is consistent with that reflected in the record, the report of that examination (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) is provides the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  38 C.F.R. § 4.2 (2013); Abernathy v. Principi, 3 Vet.App. 461 (1992).

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran is seeking higher disability ratings for his service-connected lumbar spine, right leg, and left leg disabilities. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

I.  Lumbar spine

The Veteran's lumbosacral degenerative disease is currently rated as 40 percent under DC 5237.  There are also separate 20 percent disability ratings in effect for associated neurologic impairment involving both legs.  A discussion of the Veteran's neurological disability (radiculopathy) is contained in separate section of this decision.  

The criteria for rating disabilities of the spine are listed under DCs 5235 to 5243.  The code for intervertebral disc syndrome (DC 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under DC 5237, a 40 percent evaluation for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Normal forward flexion of the thoracolumbar segment of the spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V.

Any associated neurological abnormalities (e.g., bowel or bladder impairment) are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a. 

In support of the current claim is a February 2009 VA examination report.  At that time the Veteran's primary complaint was of progressively worsening pain.  His history of back injury in service and his current medical problems were summarized and an examination was performed.  Pain could be elicited by physical activity and was relieved by heating pads, cool packs, and pain medication.  The Veteran stated that the flare-ups of pain required him to lie down or sit.  Although he reported episodes of incapacitation, there had been none in the past 12 month period.  He did not report any bladder or bowel complaints or erectile dysfunction.  The Veteran normally used a cane and brace for ambulation and was unable to walk more than a few yards.

Examination of the spine revealed stooped posture and normal head position with symmetry in appearance.  The Veteran's gait was antalgic and no evidence of ankylosis.  There was objective evidence of guarding, pain with motion, tenderness, and weakness.  Active range of motion testing revealed forward flexion to 30 degrees, extension to 10 degrees, lateral flexion to 10 degrees, bilaterally, and rotation to 10 degrees, bilaterally.  There was no additional limitation after three repetitions.  X-rays showed stable L2-3 disc protrusion with foraminal and extraforaminal components with associated degenerative changes of the protruded disc, disc bulges of L3-4, L4-5 and L5-S1 and an annular tear of L5-S1.  

Neurological examination of the lower extremities showed motor examination of the lower extremities revealed decreased strength of 3/5 with regard to hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, and ankle plantar flexion indicative of moderate weakness.  Muscle tone was normal and there was no evidence of atrophy.  A detailed sensory examination revealed decreased sensation to vibration, pain/pinprick, light touch, and position sense.  Reflex examination revealed knee jerk and ankle jerk on the right were normal 2+ and on the left were diminished at 1+.  The clinical diagnosis was degenerative joint disease of the lumbar spine with right L5 radiculopathy and left L5-S1 radiculopathy. 

When examined by VA in October 2010, the Veteran's complaints (primarily radiating pain and decreased motion) were essentially unchanged.  However he also complained of fatigue, stiffness, weakness, and spasms.  He described the pain as sharp, severe, constant, and radiating down both lower extremities.  He did not report any bladder or bowel problems.  The Veteran reported weekly flare-ups of pain lasting 3-7 days.  He also reported a history of incapacitating episodes, but experienced none in the last 12 month period. 

On examination the Veteran's posture was fixed in a stooped position with normal head position and symmetry in appearance.  He had an antalgic gait and continued to use a cane and brace.  There was no ankylosis or evidence of spasm on examination.  Neurological examination of the lower extremities showed slight decrease in strength of 4/5 and decrease in pain (pinprick) and light touch.  There was normal muscle tone and no atrophy.  Reflexes revealed knee jerk of 2+ and ankle jerk were 1+.  Plantar flexion (Babinski) was normal bilaterally.  Range of motion testing revealed forward flexion to 30 degrees; extension to 10 degrees; lateral flexion was to 10 degrees bilaterally, and rotation was also 10 degrees bilaterally.  There was objective evidence of pain on motion, but no additional limitation after three repetitions.  

Review of the remainder of the claims file shows that no treatment records pertaining to the Veteran's lumbar spine disability have been associated with the claims folder or electronic Virtual VA folder since the October 2010 VA examination.  As a result there are no records that indicate a worsening in range of motion, incapacitating episodes, or any other complaints or symptoms to warrant a higher evaluation. 

With respect to functional factors, a rating in excess of 40 percent is only possible when the evidence establishes unfavorable ankylosis of the thoracolumbar or entire spine.  None of the examining VA or treatment records have found ankylosis of the spine and the Veteran has clearly maintained motion of the spine throughout the claims period.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (addressing the definition of ankylosis, which contemplates complete immobility).  Furthermore, while VA is required to consider functional impairment when evaluating disabilities based on limitation of motion, the provisions of 38 C.F.R. § 4.40  and § 4.45 are not for consideration where, as here, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5   (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995). Therefore, the Board cannot conclude that the Veteran's disability most nearly approximates ankylosis when he has retained motion of the thoracolumbar spine.  The Board finds that the competent evidence of record establishes that the Veteran's thoracolumbar spine is not ankylosed and a rating in excess of 40 percent is not warranted based on limitation of motion.

Indeed, the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  In this case, a higher rating based on guarding for anticipated pain without any quantifiable loss due to actual pain does not serve as basis for an increased rating.  The Veteran is already being adequately compensated for pain. 

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's lumbar spine disability.  VA examination findings include antalgic gait, numbness, diminished reflexes, sensation and strength in both lower extremities.  He has consistently denied bowel and bladder dysfunction.  The Veteran has also shown objective evidence of radiculopathy, which is associated with the service-connected lumbar degenerative disease.  While such symptoms constitute evidence of neurologic impairment, as noted above, the Veteran has been assigned separate 20 percent disability ratings for his neurological manifestations under DC 8620, which are discussed in a separate section of this decision.

With respect to a higher rating based on the frequency and extent of incapacitating episodes (defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician), the Board acknowledges the Veteran's accounts of chronic back pain with flare-ups and incapacitating episodes.  VA treatment records do reflect that the Veteran experienced chronic pain that involved regular visits to a physician.  However, while these records document the prescription of medication and other treatments, none of them show prescribed bed rest.  In other words what is lacking is objective documentation that any physician prescribed bed rest or that the Veteran was treated by a physician for any period approaching a total duration of six weeks during a 12 month period.  Thus, it is not possible to establish that he actually had an incapacitating episode of intervertebral disc syndrome for any period to justify a higher rating under DC 5243.  See 38 C.F.R. § 4.71a.  

B.  Radiculopathy of the Right and Left Lower Extremities

The Veteran's service-connected radiculopathy of the right and left lower extremities are currently rated as 20 percent disabling under DC 8620 for sciatic neuritis of the lower extremities.  Incomplete paralysis of the sciatic nerve is rated under DC 8520, and neuralgia of the sciatic nerve is rated under DC 8720.  

Under these diagnostic codes moderate incomplete paralysis of the sciatic nerve is rated 20 percent disabling; moderately severe incomplete paralysis of the sciatic nerve is rated 40 percent disabling; and severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, DCs 8520, 8620, 8720.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

During the neurological portion of a February 2009, VA orthopedic examination, the Veteran had decreased motor strength of 3/5 with regard to hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, and ankle plantar flexion indicative of moderate weakness.  Muscle tone was normal and there was no evidence of atrophy.  A detailed sensory examination revealed decreased sensation to vibration, pain/pinprick, light touch, and position sense.  Reflex examination revealed knee jerk and ankle jerk on the right were normal at 2+ and on the left were diminished at 1+.  Plantar flexion (Babinski) was normal.  The examiner referred to EMG test results from April 2007 that were consistent with right L5 radiculopathy and left L5-S1 radiculopathy.  See also February 2009 VA Peripheral Nerve Examination.  

When examined by VA in October 2010, the neurological findings were essentially unchanged.  The Veteran continued to complain of numbness, tingling and pain in the lower extremities.  The Veteran had mild decreased in strength of 4/5 and decreased sensation on pain (pinprick) and light touch.  There was normal muscle tone and no atrophy.  Reflex examination was within normal limits with the exception of ankle jerk which was diminished at 1+ bilaterally.  Plantar flexion (Babinski) was normal.  See also VA General Medical Examination dated in October 2010.

There are no subsequent treatment records dated since October 2010 and thus there is no evidence of a worsening in symptoms, such as increased muscle weakness, atrophy, or limitations with respect to either lower extremity to warrant higher evaluations for the Veteran's radiculopathy.  

Applying the regulations to the facts in the case, the Board finds that the criteria for a rating in excess of 20 percent are not met.  Indeed, as is illustrated by the objective findings, sensory function of the Veteran's lower extremities is impaired, but not absent.  He has no significant deficits in muscle strength and use and control of the lower extremities is primarily intact.  Motor examination did not disclose any wasting in the lower extremities and with the exception of diminished reflexes, there was no evidence of muscle spasm, paralysis or foot drop that would warrant higher ratings or demonstrate more than a moderate degree of incomplete paralysis of the sciatic nerve.  Given the evidence as outlined above, the Board finds that the Veteran's bilateral lower extremity radiculopathy cannot be properly described as moderately severe in degree. 

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves.  Therefore, DCs 8521 to 8530, 8621 to 8630, and 8721 to 8730 are not applicable in this case.  Accordingly, there is no basis for higher ratings. 

III.  Extraschedular Considerations and Conclusions

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The schedular evaluations are adequate in the present case.  An evaluation in excess of that assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.

Finally, the Board recognizes that the Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  As noted in the Introduction, as a TDIU was granted by a November 2010 rating decision, the Board need not address this subject further. 


Thus, the current level of disability shown is encompassed by the ratings assigned and with due consideration to the provision of 38 C.F.R. § 4.7, higher evaluations are not warranted.  See Hart, supra.  A preponderance of the evidence is against the claims adjudicated herein.  There is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

A disability rating in excess of 40 percent for degenerative joint disease of the lumbosacral spine is denied. 

A disability rating in excess of 20 percent for radiculopathy of the right leg is denied.

A disability rating in excess of 20 percent for radiculopathy of the left leg is denied.



____________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


